DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01-04-2021 have been fully considered but they are not persuasive.
The Applicant asserts Lee '372, Lee '434, and Li do not disclose or suggest transmitting a radio resource control message including a system information request in response to receiving an uplink grant, as recited in independent claim 1, and similarly recited in independent claims 10 and 19 (Remarks pg.8, lines 23-26).
The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lee’372 is relied upon in establishing the radio resource control connected state and transmitting a control message including a system information request in response to receiving the uplink grant- which is part of a RRC connection establishment procedure - ¶103-¶105 system information request on PRACH and/or MAC CE. As - The PDCCH may carry a UL grant for reporting to the UE about resource allocation of UL.
Further Lee’434 remedies the deficiency of sending an uplink grant request message using a predefined dedicated random access channel preamble while in the connected state and receiving uplink grant for the BS- Lee’434  ¶0457, ¶0459, and ¶0387- eNB receiving request  transmits grant to the UE. It is clear that Lee’434 also transmits grant responsive to receiving request from UE.
Li is further relied on teaching the deficiencies of both Lee’372 and Lee’434 by teaching a WAN base station.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore based on this assessment the 103 rejection of Independent claims 1, 10 and 19 and their respected dependent claims over the prior art stands



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-15, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170332372)in view of Lee et al (US 20180192434) here in after Lee’434 and further in view of Li et al (US 20130329715).

As to claim 1 Lee discloses a method comprising: establishing, by a user equipment, a radio resource control connection with a network base station to enter a radio resource control connected state (Lee, s410-s430 of Fig.4, ¶0063-¶0064) ; transmitting a radio resource control message, wherein transmitting comprises transmitting a radio resource control message including a system information request in response to receiving the uplink grant (Lee Fig.12, ¶0117- the UE may transmit a system information request to an RAN; ¶0118- 1st sentence- system information request may be transmitted to the RAN through an RRC connection establishment procedure - ¶103-¶105 system information request on PRACH and/or MAC CE.).
Lee is silent where the UE sends an uplink grant request message using a predefined dedicated random access channel preamble while in the radio resource control connected state and receiving an uplink grant from the base station. However in an analogous art Lee’438 remedies this deficiency: Lee’434  ¶0457, ¶0459- UE transmits a fast UL grant request to an eNB through a PRACH preamble; ¶0387- eNB receiving request  transmits grant to the UE. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Lee with that of Lee’434 for the purpose of defining MAC CE (Lee’434 ¶0381).
Both Lee and Lee’434 do not explicitly recite a wide area network base station. However Li cure that deficiency: Li ¶0042- 2nd sentence- UE is connected to a wide area BS; Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Sun with that of Li for the purpose of communicating bearers between a UE and a WAN as desired which is known in the art (Li ¶042- 2nd sentence).

As to clams 3 and 12 the combined teachings of Lee, Lee’434 and Li disclose the method and apparatus according to claims 2 and 11respectively, wherein the uplink grant request message requests resources to at least accommodate the system information request (Lee¶0013-radio resource control message).

As to claims 4 and 13 the combined teachings of Sun, Li and Lee disclose the method and apparatus according to claims 2 and 11, with regard to determining whether the uplink grant provides resources to accommodate both the system information request and a medium access control element; and prioritizing sending the system information request over sending the medium access control element when the uplink grant does not provide resources to accommodate both the system information request and the medium access control control element (Lee’434- an eNB that receives a newly defined MAC CE for the fast UL grant request allocates a UL resource with higher priority than other UE

As to claims 5 and 14 the combined teachings of Lee, Lee’434 and Li disclose the method and apparatus according to claims 2 and 11 respectively, further comprising receiving a system information block in response to sending the radio resource control message (Lee ¶0087- last sentence).

As to claims 6, 15 and 20 the combined teachings of Lee, Lee’434 and Li disclose the method and apparatus according to claims 1,10 and 19 respectively further comprising receiving configuration information related to the predefined dedicated random access channel preamble from the base station (Lee, Fig.7 ¶0078- system information block- SIB).


As to claims 8 and 17 the combined teachings of Lee, Lee’434 and Li disclose the method and apparatus according to claims 6 and 15 respectively wherein receiving the configuration information related to the predefined dedicated random access channel preamble comprises receiving configuration information related to the predefined dedicated random access channel preamble from the base station in a dedicated radio resource control message (Lee’434 ¶0090- a dedicated 
control channel (DCCH); ¶0169- dedicated control channel (DCCH) ¶0404).

As to claims 9 and 18 the combined teachings of Lee, Lee’434 and Li disclose the method and apparatus according to claims 6 and 15 respectively, wherein receiving the configuration information related to the predefined dedicated random access channel preamble comprises receiving the configuration information related to the predefined dedicated random access channel preamble from the base station in a handover command message (Lee’434 ¶0181- 1st sentence- random access preamble can be allocated through a handover command).

As to claim 10 Lee disclose an apparatus comprising: a controller that controls the operations of the apparatus Lee ¶0016; and a transceiver coupled to the controller (Lee¶0016- 2nd sentence- a transceiver; and a processor configured to connect…. transceiver, wherein the processor may be configured to control)  , where the transceiver establishes a radio resource control connection with a network base station to enter a radio resource control connected state(Lee, s410-s430 of Fig.4, ¶0063-¶0064);and transmits a radio resource control message wherein the transceiver transmits the radio resource control message including a system information request (Lee Fig.12, ¶0117- the UE may transmit a system information request to an RAN; ¶0118- 1st sentence- system information request may be transmitted to the RAN through an RRC connection establishment procedure - ¶103-¶105 system information request on PRACH and/or MAC CE).
Lee is silent where the apparatus sends an uplink grant request message using a predefined dedicated random access channel preamble while in the radio resource control connected state, receives an uplink grant from the base station, where the control message is transmitted in response to receiving the uplink grant. However in an analogous art Lee’438 remedies this deficiency: Lee’434  ¶0457, ¶0459- UE transmits a fast UL grant request to an eNB through a PRACH preamble; ¶0386- eNB receiving request  transmits grant to the UE. Therefor it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Lee with that of Lee’434 for the purpose of defining MAC CE (Lee’434 ¶0381).
Both Lee and Lee’434 do not explicitly recite a wider are network base station. However Li cure that deficiency: Li ¶0042- 2nd sentence- UE is connected to a wide area BS; Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Sun with that of Li for the purpose of communicating bearers between a UE and a WAN as desired which is known in the art (Li ¶042- 2nd sentence).

As to claim 19 Lee discloses a method comprising: establishing, by a user equipment, a radio resource control connection with a network base station to enter a radio resource control connected state(Lee, s410-s430 of Fig.4, ¶0063-¶0064); and transmitting a radio resource control message including a system information request in response to receiving the uplink grant(Lee Fig.12, ¶0117- the UE may transmit a system information request to an RAN; ¶0118- 1st sentence- system information request may be transmitted to the RAN through an RRC connection establishment procedure - ¶103-¶105 system information request on PRACH and/or MAC CE).
Lee however is silent in sending, by the user equipment, an uplink grant request message using a predefined dedicated random access channel preamble while in the radio resource control connected state, where the uplink grant request message requests resources to at least accommodate the system information request; and receiving an uplink grant from the base station . However in an analogous art Lee’434 remedies this deficiency:(Lee’434  ¶0457, ¶0459- UE transmits a fast UL grant request to an eNB through a PRACH preamble; ¶0386- eNB receiving request  transmits grant to the UE). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Lee with that of Lee’434 for the purpose of defining MAC CE (Lee’434 ¶0381)
Both Lee and Lee’434 do not explicitly recite a wider are network base station. However Li cure that deficiency: Li ¶0042- 2nd sentence- UE is connected to a wide area BS; Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Sun with that of Li for the purpose of communicating bearers between a UE and a WAN as desired which is known in the art (Li ¶042- 2nd sentence).

As to claims 21 the combined teachings of Lee, Lee’434 and Li disclose the method according to claim 1, wherein the predefined dedicated random access channel preamble comprises a predefined random access channel preamble dedicated to system information requests (Lee ¶0118- 1st sentence- system information request may be transmitted to the RAN through an RRC connection establishment procedure)

As to claim 22 the combined teachings of Lee, Lee’434 and Li disclose the method according to claim 1, wherein sending comprises sending, by the user equipment to the base station, the uplink grant request message using the predefined dedicated random access channel preamble while in the radio resource control connected state Lee Fig.12, ¶0117- the UE may transmit a system information request to an RAN; ¶0118- 1st sentence), and wherein receiving comprises receiving the uplink grant from the base station in response to sending the uplink grant request message (Lee’434  ¶0457, ¶0459- UE transmits a fast UL grant request to an eNB through a PRACH preamble; Lee’434 ¶0386).

Claims 7 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee’434 in view of Li and further in view of  Ng et al (US 20150181575)

As to claims 7 and 16 the combined teachings of Lee, Lee’434 and Li disclose the method and apparatus according to claims 6 and 15 respectively, however silent wherein receiving the configuration information related to the predefined dedicated random access channel preamble comprises receiving the configuration information related to the predefined dedicated random access channel preamble from the base station in an essential system information, the essential system information block including essential system information associated with a cell of the base station. However in an analogous art Ng remedies this deficiency: block ((Ng ¶0094- 0095- SIB2: Since SIB2 contains essential system information, SIB2 is required. ¶0168- 3rd sentence- essential SIB information from eNB 103) Therefore it would have been obvious to one of ordinary skills in the (Ng ¶0168- 3rd sentence).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462